Case 2:20-cv-01668-DMG-PJW Document 22 Filed 03/17/21 Page 1 of 1 Page ID #:238



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MYRA DELEON,                             Case No.: CV 20-1668-DMG (PJWx)
  12                   Plaintiff,
                                                ORDER RE DISMISSAL OF ACTION
  13   v.                                       WITH PREJUDICE [21]
  14   DENNY'S, INC.,
  15                   Defendant.
  16
  17         After reviewing the Joint Stipulation of Voluntary Dismissal Pursuant to
  18   F.R.C.P. 41(a)(1)(A)(ii) [Doc. # 21], and good cause appearing,
  19         IT IS HEREBY ORDERED that the above-captioned action is dismissed as to
  20   all causes of action with prejudice. The Court will retain jurisdiction to enforce the
  21   parties’ settlement agreement.
  22
       DATED: March 17, 2021
  23
                                              DOLLY M. GEE
  24                                          UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
